In a proceeding pursuant to GPLR 3102 (subd [c]), inter alia, for disclosure "to aid in arbitration”, the claimant in the arbitration proceeding, Vogel & Strunk, appeals from an order of the Supreme Court, Queens County, dated November 17, 1976, which, upon granting the application of the petitioner-respondent hospital, directed it, the claimant, to furnish a more definite statement of its claim, submit to a deposition upon oral questions and permit the hospital to examine those records which are relevant to the claim. Order reversed, in the exercise of discretion, without costs or disbursements, and motion remitted to the arbitrator for determination on the merits. Disclosure is to be sparingly allowed in arbitration proceedings. Under the circumstances of this case, we think that the relief sought by the petitioner should be considered by the arbitrator, and we exercise the discretion reposed in the court under CPLR 3102 (subd [c]) by directing that the arbitrator determine the mode of relief, if any, to be granted. The arbitrator, having jurisdiction over the parties and knowledge of the controversy, as well as, in certain circumstances, expertise in the field in which the dispute has arisen, is in a better position than a Judge sitting at Special Term to fashion the proper relief needed to facilitate his ultimate decision (cf. De Sapio v Kohlmeyer, 35 NY2d 402, 406). Hopkins, Acting P. J., Latham, Damiani and Hawkins, JJ., concur.